Citation Nr: 0707487	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for a peptic ulcer 
disease, claimed as stomach ulcers.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  He served in Vietnam from May 1966 to May 
1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2003 decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that denied the benefits sought on appeal.  

A hearing was held in September 2006 at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in military service.  

2.  The veteran did not engage in combat with the enemy.

3.  The evidence does not establish that the veteran has PTSD 
attributable to a stressor in military service.  

4.  A prostate disorder is not shown to have been present in 
service or for many years thereafter, nor is it the result of 
any incident or incidents of military service, including 
exposure to herbicides.  

5.  A rash in service was acute and transitory and resolved 
without producing chronic disability; dermatitis first 
demonstrated in postservice years is not the result of any 
incident or incidents of military service, including exposure 
to herbicides.  

6.  There is no competent evidence that the veteran now has 
peptic ulcer disease attributable to military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2006).  

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  

3.  A skin disorder was not incurred in or aggravated by 
military service, nor may service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  A prostate disorder was not incurred in or aggravated by 
military service, nor may service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Peptic ulcer disease was not incurred in or aggravated by 
military service, nor may service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in August 2003, VA satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) (2006).  Specifically, VA 
notified the veteran of information and evidence necessary to 
substantiate the claims decided herein; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided.  Service medical 
records and post-service medical records, as well as medical 
records from private providers, have been associated with the 
claims file.  In this regard, the RO requested treatment 
records from Hartselle Medical Center.  That facility advised 
that the veteran had not been seen since 1989, and records of 
that treatment had been destroyed.  Besides obtaining medical 
records, the RO has afforded the veteran VA examinations in 
connection with his claims.  All identified and available 
treatment records have been secured.  Consequently, the Board 
finds that VA has met the duties to assist.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and peptic ulcer disease 
is manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne 
or other acneform diseases consistent with chloracne, 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

Service Connection for Bilateral Hearing Loss

The veteran contends that he has a hearing loss attributable 
to noise from artillery during military service.  He states 
that he first noticed a hearing loss in Vietnam where he was 
exposed to the constant firing of 175 mm guns.  He denies 
exposure to noise in postservice years.  The record verifies 
that the veteran served in Vietnam with A Battery, 6th Battalion, 
14th Artillery.  

A preinduction physical examination was performed in December 
1965.  Figures in parentheses represent pure tone threshold 
results converted from ASA units to ISO (ANSI) units, based 
on service department examinations performed on or before 
October 31, 1967.  Frequencies are expressed in Hertz (Hz) 
and sound intensity is expressed in decibels (dB).  

In December 1965, pure tone threshold testing was as follows:  
Right ear:  250 Hz, not tested; 500 Hz, 10 (25) dB; 1000 Hz, 
5 (15) dB; 2000 Hz,
0 (10) dB; 3000 Hz, 0 (10) dB; 4000 Hz, 5 (10) dB; 6000 Hz, 5 
(15) dB.  
Left ear:    250 Hz, not tested; 500 Hz, 15 (30) dB; 1000 Hz, 
15 (25) dB; 2000 Hz, 
5 (15) dB; 3000 Hz, 10 (20) dB; 4000 Hz, 5 (10) dB; 6000 Hz, 
15 (25) dB.  

In October 1967, pure tone threshold testing was as follows:  
Right ear:  250 Hz, 15 (30) dB; 500 Hz, 15 (30) dB; 1000 Hz, 
15 (25) dB; 2000 Hz, 15 (25) dB; 3000 Hz, not tested; 4000 
Hz, 35 (40) dB; 6000 Hz, not tested.  
Left ear:    250 Hz, 15 (30) dB; 500 Hz, 15 (30) dB; 1000 Hz, 
15 (25) dB; 2000 Hz, 15 (25) dB; 3000 Hz, not tested; 4000 
Hz, 15 (20) dB; 6000 Hz, not tested.  

A report from the Audiology and Hearing Aid Center shows that 
the veteran was afforded pure tone testing in December 2002.  
The assessment was that he had a severe high frequency 
hearing loss bilaterally.  

A VA audiologic examination was performed in October 2003.  
Pure tone testing was as follows:  
Right ear:  500 Hz, 25 dB; 1000 Hz, 35 dB; 2000 Hz, 55 dB; 
3000 Hz, 75 dB,
4000 Hz, 75 dB.  
Left ear:    500 Hz, 25 dB; 1000 Hz, 25 dB; 2000 Hz, 40 dB; 
3000 Hz, 60 dB,
4000 Hz, 60 dB.  
Speech reception thresholds were 84 percent correct in the 
right ear and 88 percent correct in the left ear.  

The assessment of the VA audiologist was that the veteran had 
a mild to moderately severe sensorineural hearing loss 
affecting both ears.  The examiner remarked that the 
preinduction and separation physical examinations pertaining 
to the veteran had been within normal limits.  In the 
examiner's opinion, it was not at least as likely as not that 
the veteran's hearing loss was related to military noise 
exposure.  

A statement, dated in January 2004, was received from Sara 
Lavender, a hearing aid specialist.  She remarked that the 
veteran was exposed to loud noise while serving as an 
artilleryman during the Vietnam conflict.  It was her opinion 
that it was at least as likely as not that his constant mild 
to severe hearing loss was due to military service.  

With respect to the right ear, the record shows that hearing 
acuity was within normal limits at all frequencies tested 
when the veteran was examined for service entrance.  However, 
hearing loss in the right ear was indicated by the presence 
of elevated pure tone thresholds of 30 dB and 40 dB at 
service separation.  See, Hensley v. Brown, 5 Vet.App. 155 
(1993).  


With respect to the left ear, the record shows that hearing 
acuity was also within normal limits at all frequencies 
tested at service entrance.  Hearing acuity was not tested at 
250 Hz on the preentrance physical examination.  
Nevertheless, as the veteran is accorded the presumption of 
soundness at service entrance, his hearing acuity at 250 Hz 
is deemed to have been within normal limits.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002).  By contrast, hearing loss in the 
left ear was indicated by the presence of an elevated pure 
tone threshold of 30 dB at 250 Hz at service separation.  
See, Hensley, supra.  

Notwithstanding the assessment of the VA audiologist, the 
record demonstrates that the veteran first manifested hearing 
loss at certain frequencies while in Vietnam, where he was 
regularly exposed to the noise of artillery fire.  Hearing 
loss disability was verified in recent years by VA and 
private examiners.  The Board finds credible the veteran's 
testimony in which he denied significant noise exposure since 
military service.  The evidence in its entirety supports a 
grant of service connection for bilateral hearing loss.  


Service Connection for PTSD

The veteran maintains that he has PTSD attributable to combat 
experiences in Vietnam.  He claims that some of the mortar 
rounds his unit fired landed on friendly forces.  He reports 
firing off artillery rounds in the "red haze" of combat.

Regarding whether the veteran was engaged in combat, the 
Board notes that he served with an artillery unit in Vietnam 
and his military occupation specialty was canoneer.  He was 
not awarded a Purple Heart Medal for wounds sustained in 
action against the enemy; he did not receive the Combat 
Infantryman Badge; he was not awarded medals or citations for 
valor.  

In view of the absence of awards or decorations indicating 
combat exposure, the Board finds that the veteran did not 
engage in combat.  See VAOPGCPREC 12-99 (October 18, 1999); 
see also Wood v. Derwinski, 1 Vet. App. 190 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991).  
Consequently, since his reported stressors are not combat 
related, his lay testimony, by itself, will not be sufficient 
to establish the alleged stressors.  Accordingly, the Board 
must determine whether service records or other independent 
credible evidence corroborate the alleged stressors.  VA is 
not required to accept the veteran's uncorroborated account 
of a stressor.  

The RO provided a PTSD questionnaire that accompanied its 
August 2003 letter advising the veteran of his and VA's 
responsibilities for gathering evidence in the development of 
his claims.  That questionnaire requested the veteran to 
provide details about the times, places and circumstances of 
alleged combat stressors.  

The United States Court of Appeals for Veterans Claims has 
held that the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran did 
not return the questionnaire that might have shed light on 
his alleged combat stressors and might provided sufficient 
detail for the RO to initiate a search of official records 
that might have uncovered corroborating evidence of his 
alleged stressors.  Hence, they remain either unverified or 
unverifiable.  The veteran's unsubstantiated statements about 
stressful events, alone, are simply insufficient to establish 
their occurrence.

The Board is aware that a VA examiner rendered a diagnosis of 
PTSD on a VA psychiatric examination in October 2003.  
However, that diagnosis was based on the veteran's unverified 
history of alleged stressors.  As previously discussed, the 
alleged stressor cannot be verified by evidence independent 
of the veteran's assertions.  The Board may not grant service 
connection for PTSD based solely on a physician's diagnosis 
of PTSD.  Absent corroboration of combat, verification of a 
stressor is required.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

Service Connection for a Skin Disorder and a Prostate 
Disorder

The veteran contends that he developed a skin rash and a 
prostate disorder from exposure to Agent Orange in Vietnam.  
He maintains that his unit was deployed to an area of Vietnam 
where there had been one of the heaviest aircraft drops of 
Agent Orange.  He asserts that the water was so saturated 
with Agent Orange that balloons of drinking water had to be 
air dropped to the troops.  

Service medical records disclose the veteran was evaluated at 
a clinic in May 1966, and it was found that he had a rash on 
the arms and legs.  Calamine lotion and Benadryl were 
provided.  There were no documented recurrences of a rash 
during the remainder of the veteran's military service.  At 
the examination in October 1967 for service separation, the 
veteran denied skin diseases, and the skin was evaluated as 
normal.  As well, service medical records are negative for 
complaints, findings or treatment of any prostate defects.  
The genitourinary system was also evaluated as normal at the 
separation physical examination.  

There is no postservice medical evidence of evaluation or 
treatment for any pertinent conditions prior to a VA 
examination in October 2003.  At the October 2003 VA 
examination, the veteran gave a history of prostate problems, 
said to have been verified by elevated prostate specific 
antigen testing, dating to 1990.  Reportedly, prostate 
symptoms involved urgency, frequency, and nocturia.  He 
indicated treatment for an enlarged and hardened prostate; 
the prostate was otherwise negative.  The veteran also gave a 
history of a pruritic rash, over the coccyx that had been 
present for years.  The diagnoses were enlarged prostate, 
probably benign; and dermatitis over the coccyx, minimal 
significance. 

The fact that the veteran had service in Vietnam during the 
Vietnam era is sufficient, in and of itself, to presume he 
had herbicide exposure while there.  However, a skin 
condition, identified as dermatitis, and a benign prostate 
disorder are not among the conditions listed above at 
38 C.F.R. § 3.309(e).  Hence, he is not entitled to a grant 
of service connection for dermatitis or a benign prostate 
disorder, on a presumptive basis of herbicide exposure.  

There remains the question of whether the veteran has 
presented evidence sufficient to support a claim of direct 
service connection for his skin disorder or prostate 
disorder, on the basis that either disorder is attributable 
to service, including the veteran's exposure to the 
herbicides.  In this case, there is no medical opinion of 
record linking either his dermatitis or prostate condition to 
any events or occurrences of his military service.  

At bottom, the veteran's lay assertion is the only evidence 
linking his dermatitis and his prostate condition to military 
service, including on the basis of herbicide exposure.  As a 
lay person, with no medical training or expertise, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
a skin disorder and a prostate disorder is not warranted.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for Peptic Ulcer Disease, Claimed as a 
Stomach Ulcer

The veteran contends that he has a stomach ulcer that is 
attributable to military service.  He asserts that he was 
treated for bleeding ulcers about six months after he 
completed service and he maintains that stomach problems have 
persisted since that time. 

Service medical records disclose no complaints, findings or 
treatment of gastrointestinal defects.  At the October 1967 
examination for service separation, the gastrointestinal 
system was evaluated as normal.  

Added to the claims file in July 2003 was a copy of a 
prescription slip, written for the veteran by a physician in 
a gastroenterology practice.  No date appears on the 
prescription slip nor does the prescription slip list the 
condition for which the medication was prescribed.  There is 
no evidence from a private medical provider identifying any 
specific gastrointestinal disorder.  

On a VA examination in October 2003, the veteran gave a 
history of receiving treatment for bleeding stomach ulcers 
shortly after leaving military service.  He denied stomach 
problems currently, including symptoms of indigestion, 
gastroesophageal reflux disease, or ulcers.  He denied taking 
medications currently for a gastrointestinal disorder.  The 
diagnosis was history of peptic ulcer disease in the 
military, with bleeding, no problem now.  The VA examination 
report is the most recent medical evidence in the record 
addressing an alleged stomach ulcer.

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, there is no competent medical 
evidence that the veteran currently has peptic ulcer disease, 
let alone that the condition was present during service or to 
a compensable degree within the first postservice year.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for peptic 
ulcer disease is not warranted.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for PTSD is denied.

Service connection for a skin disorder is denied.

Service connection for a prostate disorder is denied.

Service connection for a peptic ulcer disease, claimed as 
stomach ulcers is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


